DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
4.	Claims 1-20 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kioke (USP 6,169,495).
As Per Claim 1, Koike teaches,  a method for optimizing a travel time of a vehicle to a destination, comprising: using one or more processors: (A) monitoring a plurality of sensors to generate sensor data samples during operation of a vehicle; (Figures 13, 14, 16  via interface 62); (B) storing said sensor data samples for multiple points in time along a route segment traveled by said vehicle; ( col. 11, line 34—col.12, line 52, via changes in vehicle position with points in time);(C) analyzing said sensor data samples to detect a historical pattern of said vehicle;( col.3, lines 5-25, via possible course pattern); and (D) determining time-power efficient operational parameters for said vehicle in response to (a) a destination, (b) an estimated travel time to said destination, and (c) an estimated power consumption, wherein said estimated travel time is based on predicted conditions of said vehicle indicated by said historical pattern (ii) said time-power efficient operational parameters are selected to balance between reducing the estimated travel time and reducing the estimated power consumption, ( col. 13, line 24-col.16, line 2, col.16, line 51-col.17, line 56,  via optimizing vehicular traffic with improvements in efficiency, increased speed with less congestion). 
However, Koike does not explicitly teach, (iii) at least one of said sensor data samples comprises telemetry data.
However, Kioke teaches, “A Vehicle Information and Communications System (VICS) is presently implemented in Japan and is a system for transmitting information regarding road congestion and traffic restrictions to vehicles on roads through roadside beacons and FM multiplexed data  broadcasts.”, col.1, lines 8-13).  This data broadcast is remote data collection and broadcast. Therefore, it would have been obvious to one ordinary skill in the art to recognize that, Kioke has the teachings of at least one of said sensor data samples comprises telemetry data.
As per Claim 2, Kioke teaches the limitation of Claim 1. However, Kioke further  teaches, wherein the estimated power consumption is based on historical data related to sensed energy consumption of the vehicle while traveling on a route multiple times.  (Kioke : col. 13, line 24-col.16, line 2).

As per Claim 3, Kioke teaches the limitation of Claim 1. However, Kioke further  teaches, using the one or more processors, determining a probable optimal speed for a route, configured to reduce an amount of power consumed by the vehicle, at least in part by determining what speed the vehicle was traveling along the route during a trip in which the vehicle used a least amount of energy traveling the route.  ( Kioke : col. 13, line 24-col.16, line 2).
As per Claim 4, Kioke teaches the limitation of Claim 1. However, Kioke further  teaches, using the one or more processors, determining a probable optimal speed for a route, configured to reduce an amount of power consumed by the vehicle, and assign a reliability estimate to the probable optimal speed related to a number of times the vehicle has driven the route.  ( Kioke : col. 13, line 24-col.16, line 2).
As per Claim 5, Kioke teaches the limitation of Claim 1. However, Kioke further teaches, using the one or more processors, determining a probable optimal speed for a route, configured to reduce an amount of power consumed by the vehicle, using only a subset of historical speeds for the route.  (Kioke : col. 13, line 24-col.16, line 2, col.16, line 51-col.17, line 56).
As per Claim 6, Kioke  teaches the limitation of Claim 1. However, Kioke  further teaches, using the one or more processors, determining a probable optimal speed for a route, configured to reduce an amount of power consumed by the vehicle, wherein the probable optimal speed is derived using one of an average, a median, and a weighted average of a plurality of historical speeds associated with the route.  (Kioke : col. 13, line 24-col.16, line 2, col.16, line 51-col.17, line 56).
As per Claim 7, Kioke teaches the limitation of Claim 1. However, Kioke further teaches, using the one or more processors, determining an energy efficient speed, configured to reduce an amount of power consumed by 60Attorney Docket No. INVN-00145 the vehicle, by minimizing power required by the vehicle while allowing a speed of the vehicle to vary within a range of predetermined acceptable speeds.  (Kioke : col. 13, line 24-col.16, line 2, col.16, line 51-col.17, line 56).
As per Claim 8, Kioke  teaches the limitation of Claim 1. However, Kioke further  teaches, using the one or more processors, determining an energy efficient speed, configured to reduce an amount of power consumed by the vehicle, by determining a speed closest to a desired speed at which the amount of power consumed by the vehicle is lowest. (Kioke : col. 13, line 24-col.16, line 2, col.16, line 51-col.17, line 56). 
As per Claim 9, Kioke  teaches the limitation of Claim 1. However, Kioke further teaches, using the one or more processors, determining a plurality of probable optimal speeds, including at least one probable optimal speed for each of a plurality of segments of a route, the plurality of probable optimal speeds configured to reduce an amount of power consumed by the vehicle while traveling the route.  (Kioke : col.11, lines 13-62 , also see (Kioke : col. 13, line 24-col.16, line 2, col.16, line 51-col.17, line 56).

As Per Claim 10, Kioke teaches, a vehicle, comprising: a power train ( inherent in  vehicles , Fig.7); a sensor interface configured to receive sensor data samples during operation of said vehicle; ( ( Figures 13, 14, 16 via  interface 62) a storage device configured to store said sensor data samples for multiple points in time along a route segment traveled by said vehicle; ( col. 11, line 34—col.12, line 52, via changes in vehicle position with points in time); and one or more processors configured to (i) analyze said sensor data samples stored in said storage device to detect a historical pattern of said vehicle ( col.3, lines 5-25, via possible course pattern); and (ii) determine time efficient operational parameters for said vehicle in response to (a) a destination and (b) an estimated travel time to said destination, wherein (i) said estimated travel time is based on predicted conditions of 61Attorney Docket No. INVN-00145 said vehicle indicated by said historical pattern, (ii) said time efficient operational parameters are selected to decrease said estimated travel time   ( col. 13, line 24-col.16, line 2, col.16, line 51-col.17, line 56,  via optimizing vehicular traffic with improvements in efficiency, increased speed with less congestion). 
However, Koike dos not explicitly teach, (iii) at least one of said sensor data samples comprises telemetry data.
However, Kioke teaches, “A Vehicle Information and Communications System (VICS) is presently implemented in Japan and is a system for transmitting information regarding road congestion and traffic restrictions to vehicles on roads through roadside beacons and FM multiplexed data  broadcasts.”, col.1, lines 8-13).  This data broadcast is remote data collection and broadcast. Therefore, it would have been obvious to one ordinary skill in the art to recognize that, Kioke has the teachings of at least one of said sensor data samples comprises telemetry data.
 



As per Claim 11, Kioke    teaches the limitation of Claim 10. However, Kioke  further teaches, wherein said destination is determined based on said historical pattern. (Kioke : col.4, lines 13-44).
As per Claim 12, Kioke teaches the limitation of Claim 10. However, Kioke further teaches, wherein said historical pattern comprises at least one of an identity of a driver, a route and environmental conditions.  (Kioke : col.11, lines 34-50 via traffic congestion  information).
As per Claim 13, Kioke teaches the limitation of Claim 10. However, Kioke further teaches, wherein said time efficient operational parameters comprise a sequence of route segments to reach said destination, an amount of power consumed by said vehicle and a travel speed.  (Kioke : col. 13, line 24-col.16, line 2, col.16, line 51-col.17, line 56). 
As per Claim 14, Kioke  teaches the limitation of Claim 10. However, Kioke  further teaches, wherein the vehicle is further configured to communicate with a remote database and said remote database is configured to store historical route information for a plurality of route segments  corresponding to said telemetry data. ( Kioke : col.11, lines 13-62, vehicle position changes and traffic optimization), col.1, lines 8-13).

As per Claim 15, Kioke  teaches the limitation of Claim 14. However, Kioke   further teaches, wherein said historical pattern further comprises said historical route information for said plurality of route segments ( Kioke : col.11, lines 13-62, vehicle position changes and traffic optimization).
As per Claim 16, Kioke teaches the limitation of Claim 14. However, Kioke further teaches, wherein said historical route information comprises previously stored conditions associated with each of said plurality of route segments.  (Kioke : col.11, lines 13-62, vehicle position changes and traffic optimization).
As per Claim 17, Kioke teaches the limitation of Claim 10. However, Kioke further teaches, wherein said predicted conditions comprise at least one of. drag, wind resistance, tire resistance, an amount of light energy, a position of the sun, an elevation of said vehicle, a location of stoplights, a timing of stoplights, weather, a wind direction, a wind velocity, a temperature, air pressure, moisture, visibility, an amount of vibration, a fuel supply, a battery supply, a condition of tires of said vehicle, a condition of a motor of said vehicle, a condition of a powertrain of said vehicle, and traction.  (Kioke : col.11, lines 13-46).
As per Claim 18, Kioke teaches the limitation of Claim 10. However, Kioke  further teaches, wherein the vehicle is further configured to communicate said time efficient operational parameters to a remote database and said remote database is configured to provide guidance information to a fleet of vehicles (Kioke : col. 13, line 24-col.16, line 2).
As per Claim 19, Kioke teaches,  a system for optimizing travel time of a vehicle,
comprising: a sensor interface configured to receive sensor data samples during operation of a vehicle; ( Figures 13, 14, 16 via interface 62); a storage device communicatively coupled with the sensor interface and configured to store said sensor data samples for multiple points in time along a route segment traveled by said vehicle; ( col. 11, line 34—col.12, line 52, via changes in vehicle position with points in time);and one or more processors communicatively coupled with the storage device and configured to (i) analyze said sensor data samples stored in said storage device to detect a historical pattern of said vehicle ( col.3, lines 5-25, via possible course pattern); and (ii) determine time efficient operational parameters for said vehicle in response to (a) a destination and (b) an estimated travel time to said destination, wherein (i) said estimated travel time is based on predicted conditions of said vehicle indicated by said historical pattern, (ii) 63Attorney Docket No. INVN-00145 said time efficient operational parameters are selected to decrease said estimated travel time  ( col. 13, line 24-col.16, line 2, col.16, line 51-col.17, line 56,  via optimizing vehicular traffic with improvements in efficiency, increased speed with less congestion).
However, Koike dos not explicitly teach, at least one of said sensor data samples comprises telemetry data.
However, Kioke teaches, “A Vehicle Information and Communications System (VICS) is presently implemented in Japan and is a system for transmitting information regarding road congestion and traffic restrictions to vehicles on roads through roadside beacons and FM multiplexed data  broadcasts.”, col.1, lines 8-13).  This data broadcast is remote data collection and broadcast. Therefore, it would have been obvious to one ordinary skill in the art to recognize that, Kioke has the teachings of at least one of said sensor data samples comprises telemetry data.


As per Claim 20, Kioke  teaches the limitation of Claim 19. However, Kioke   further teaches, wherein the time efficient operational parameters are based on historical data related to sensed energy consumption of the vehicle while traveling on a route multiple times. ( col. 13, line 24-col.16, line 2,   via optimizing vehicular traffic with improvements in efficiency, increased speed with less congestion).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663